EX-10 3 exbt101.htm EXHIBIT 10.1 exhibit101

Exhibit 10.1



FIRST AMENDMENT

THIS FIRST AMENDMENT dated as of June 2, 2004 (this "Amendment") is to the
Credit Agreement (the "Credit Agreement") dated as of June 4, 2003 among
INDIANAPOLIS POWER & LIGHT COMPANY, an Indiana ccorporation (the "Borrower"),
various financial institutions (the "Banks") and LASALLE BANK NATIONAL
ASSOCIATION, as agent for the Banks (the "Agent"). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as defined in the
Credit Agreement.

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

    AMENDMENTS
    . On (and subject to the occurrence of) the Amendment Effective Date (as
    defined below), (i) the definition of "Commitment Termination Date" in
    Section 1.1 of the Credit Agreement shall be amended by deleting the date
    "June 3, 2004" where it appears in such definition and inserting "May 31,
    2005" therefor, (ii) Section 2.13(B) of the Credit Agreement shall be
    amended by adding the word "Aggregate" in front of the words "Outstanding
    Credit Exposure" the first place such words appear in such Section and (iii)
    Schedules III, IV, and V, respectively, of the Credit Agreement shall be
    amended to read in their entirety as set forth in
    Exhibit A
    hereto.
    REPRESENTATIONS AND WARRANTIES
    . Borrower represents and warrants to the Agent and the Banks that after
    giving effect to this Amendment: (a) the representations and warranties made
    in the Credit Agreement are true and correct on and as of the Amendment
    Effective Date with the same effect as if made on and as of the Amendment
    Effective Date; (b) no Event of Default or Default exists or will result
    from the execution and delivery of this Amendment by Borrower; (c) the
    execution and delivery by Borrower of this Amendment and the performance by
    Borrower of its obligations under the Credit Agreement as amended hereby (as
    so amended, the "
    Amended Credit Agreement
    ") (i) are within the corporate powers of Borrower, (ii) have been duly
    authorized by all necessary corporate action, (iii) have received all
    necessary approvals from any governmental authority having jurisdiction over
    Borrower and (iv) do not and will not conflict with any provision of any law
    or any administrative order or decree which is binding on Borrower or any of
    its Subsidiaries or of any provision of the certificate of incorporation or
    bylaws or other organizational documents of Borrower or of any agreement
    which is binding on Borrower or any of its Subsidiaries; and (d) the Amended
    Credit Agreement is the legal, valid and binding obligation of Borrower,
    enforceable against Borrower in accordance with its terms, subject to
    bankruptcy, insolvency or similar laws affecting the enforcement of
    creditors' rights generally and to general principles of equity (regardless
    of whether considered in a proceeding at law or in equity).
    EFFECTIVENESS
    . The amendments set forth in
    Section 1
    above shall become effective as of the date (the "
    Amendment Effective Date
    ") when (a) the Agent shall have received a counterpart of this Amendment
    executed by Borrower and the Banks and (b) Borrower shall have paid an
    amendment fee to the Agent for the account of each Bank in an amount equal
    to 0.10% of such Bank's Total Commitment by wire transfer of immediately
    available funds.
 1. MISCELLANEOUS.
    Continuing Effectiveness, etc.
    As herein amended, the Credit Agreement shall remain in full force and
    effect and is hereby ratified and confirmed in all respects. After the
    Amendment Effective Date, all references in the Credit Agreement, the Notes,
    each other Financing Document and any similar document to the "Credit
    Agreement" or similar terms shall refer to the Amended Credit Agreement.
    Counterparts
    . This Amendment may be executed in any number of counterparts and by the
    different parties on separate counterparts, and each such counterpart shall
    be deemed to be an original but all such counterparts shall together
    constitute one and the same Amendment.
    Expenses
    . Borrower agrees to pay the reasonable out-of-pocket costs and expenses of
    the Agent (including without limitation reasonable attorney's fees) in
    connection with the preparation, execution and delivery of this Amendment.
    Governing Law
    . This Amendment shall be a contract made under and governed by the laws of
    the State of Illinois applicable to contracts made and to be wholly
    performed within the State of Illinois.
    Successors and Assigns
    . This Amendment shall be binding upon Borrower, the Banks and the Agent and
    their respective successors and assigns, and shall inure to the benefit of
    Borrower, the Banks and the Agent and the successors and assigns of
    Borrower, the Banks and the Agent;
    provided
    that Borrower shall not have any right to assign this Amendment without the
    prior written consent of the Agent and the Banks.

[Signatures Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

INDIANAPOLIS POWER & LIGHT COMPANY

By:

Name:

Title:

LASALLE BANK NATIONAL ASSOCIATION

, individually and as Agent



By:

Name:

Title:

NATIONAL CITY BANK OF INDIANA

By:

Name:

Title:

FIRST NATIONAL BANK & TRUST

By:

Name:

Title:

THE PROVIDENT BANK

By:

Name:

Title:

 

EXHIBIT A



Amended Schedules



SCHEDULE III

PENDING LITIGATION



Since May, 2003, IPALCO, IPL, AES and certain former directors and officers of
IPALCO and/or IPL received subpoenas from the Securities Division of the Indiana
Secretary of State seeking information focused largely on circumstances
surrounding the acquisition of IPALCO by AES. The Secretary of State's inquiry
is ongoing, as recently indicated in the Secretary of State's January 27, 2004
press release. IPALCO, IPL, AES and the individuals have produced various
materials in response to the subpoenas.

In November 2002, IPL was sued in a Fair Labor Standards Act ("FLSA") collective
action lawsuit filed in the U.S. District Court for the Southern District of
Indiana. The complaint alleges that certain of IPL's current and former
employees were not paid overtime pay at the rate required by the FLSA. We
believe that IPL did not violate the FLSA.

As of March 31, 2004, IPL has been named as a defendant in approximately 90
pending lawsuits alleging personal injury or wrongful death stemming from
exposure to asbestos and asbestos containing products formerly located in IPL
power plants. IPL has been named as a "premises defendant" in that IPL did not
mine, manufacture, distribute or install asbestos or asbestos containing
products. These suits have been brought on behalf of persons who worked for
contractors or subcontractors hired by IPL. Many of the original primary
defendants¾ the asbestos manufacturers¾ have filed for bankruptcy protection.
IPL has insurance coverage for many of these claims; currently, these cases are
being defended by counsel retained by various insurers who wrote policies
applicable to the period of time during which much of the exposure has been
alleged.

In addition, we are involved in litigation arising in the normal course of
business. While the results of such litigation cannot be predicted with
certainty, management, based upon advice of counsel, believes that the final
outcome will not have a material adverse effect on IPL's financial statements,
results of operations or liquidity.



SCHEDULE IV

EXISTING INVESTMENTS


Name

Book Value at 4/30/04

IPL Funding Corporation

$49,999.80

Tecumseh Coal Company - Common Stock

10,000.00

Lynx Capital Corporation

100,000.00

National Equity Fund

217,323.00

 

 

SCHEDULE V



EXISTING LETTERS OF CREDIT



Letter of Credit No. S547248 in the stated amount of $750,000 issued to Safety
National Casualty Corporation as beneficiary.

